Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 1 of 11 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
RISEBORO COMMUNITY PARTNERSHIP
INC., formerly known as RIDGEWOOD
BUSHWICK SENIOR CITIZENS COUNCIL,
                                                           Civil Action No.: _______
                                                                              18-cv-07261
INC.,
                               Plaintiff,
                                                           NOTICE OF REMOVAL
                      - against -

 SUNAMERICA HOUSING FUND NO. 682; SLP
 HOUSING I, LLC; and 420 STOCKHOLM
 STREET ASSOCIATES L.P,
                              Defendants.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants

SunAmerica Housing Fund No. 682 (“SHF 682”) and SLP Housing I, LLC (“SLP,” and

collectively with SHF 682, “Defendants”), by their attorneys Nixon Peabody LLP, hereby remove

the civil action bearing Index No. 523152/2018, pending in the Supreme Court of the State of New

York, County of Kings, to the United States District Court for the Eastern District of New York,

and in support of such, respectfully state as follows:

       1.    The bases for federal court jurisdiction over this matter are 28 U.S.C. §§ 1331, 1332,

1340, and 1367.

       2.    On or about November 15, 2018, Plaintiff RiseBoro Community Partnership Inc.

(“Plaintiff” or “RiseBoro”) commenced an action styled as RiseBoro Community Partnership

Inc., formerly known as Ridgewood Bushwick Senior Citizens Council, Inc. v. SunAmerica

Housing Fund No. 682, et al. by filing a Summons and Verified Complaint with the Clerk of the

Supreme Court of the State of New York, County of Kings, Index No. 523152/2018.

       3.    Pursuant to 28 U.S.C. § 1446(a), Defendants attach hereto as Exhibit A, the

Summons, Notice of Pendency, Verified Complaint, Affidavit of Service upon SLP Housing I,

LLC, Affidavit of Service upon SunAmerica Housing Fund No. 682, Affidavit of Service upon

420 Stockholm Street Associates L.P, and a Stipulation extending time to answer, move or
Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 2 of 11 PageID #: 2



respond to the Complaint, which constitute all of the “process, pleadings and orders” in this action

to date, of which Defendants have received copies.

       4.    The Verified Complaint and Summons was served on Defendants on November 20,

2018, within 30 days of the filing of this Notice of Removal.

                                  GROUNDS FOR REMOVAL

       A.      Federal Question Jurisdiction

       5.      This Court has subject matter jurisdiction in this action pursuant to 28 U.S.C. §§

1331 and 1340 because the action raises necessary, disputed, and substantial issues relating to the

federal low income housing tax credit program under the Internal Revenue Code and interpretation

of parts of that federal tax law within the alleged causes of action for declaratory relief and breach

of contract, and federal jurisdiction over this action does not disturb any congressionally-approved

balance of federal and state judicial responsibilities. See Grable & Sons Metal Products, Inc. v.

Darue Engineering & Mfg., 545 U.S. 308, 314 (2005).

       6.      Plaintiff alleges that this action concerns a “35-unit low income housing

development” developed with the benefit of “Low-Income Housing Tax Credits (‘LIHTC’)”

pursuant to 26 U.S.C. § 42 (i.e. the Internal Revenue Code). Compl. ¶ 1.

       7.      Plaintiff further alleges that Defendants’ actions are “at direct odds with Section

42’s intent for perpetual not-for profit ownership.” Compl. ¶ 1.

       8.      Plaintiff alleges that the “LIHTC provision of the Internal Revenue Code, Section

42 is a program that leverages private sector and [sic] investment, to develop and perpetuate low-

income housing.” Compl. ¶ 14.

       9.      Plaintiff further alleges that “for the tax credits to enure to the benefit of an entity,

a developer and an investor (the ‘Investor Partner’) enter into a partnership that will own the

project.” Compl. ¶ 17.
                                                  2
Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 3 of 11 PageID #: 3



        10.     According to Plaintiff, “over a period of ten years, the Investor Partner can claim

annual tax credits to offset its tax liabilities over ten to fifteen years so long as the project complies

with affordability restrictions (the ‘Compliance Period’), avoiding tax-credit recapture” under the

LIHTC program. Compl. ¶ 19.

        11.     Plaintiff alleges that “Section 42 specifically contemplates and incentivizes a not-

for-profit organization’s purchase of the LIHTC project for a statutorily prescribed below market

price, in Section 42(i)(7) (the ‘Section 42 ROFR’).” Compl. ¶ 19.

        12.     According to Plaintiff, “Section 42 provides, in pertinent part:

                     (A)No Federal income tax benefit shall fail to be allowable to the
                       taxpayer with respect to any qualified low-income building merely
                       by reason of a right of 1st refusal held by the tenants (in cooperative
                       form or otherwise) or resident management corporation of such
                       building or by a qualified nonprofit organization (as defined in
                       subsection (h)(5)(C)) or government agency to purchase the
                       property after the close of the compliance period for a price which
                       is not less than the minimum purchase price determined under
                       subparagraph (B).

                     (B) Minimum purchase price. For purposes of subparagraph (A), the
                       minimum purchase price under this subparagraph is an amount
                       equal to the sum of—

                     a. the principal amount of outstanding indebtedness secured by the
                        building (other than indebtedness incurred within the 5-year period
                        ending on the date of the sale to the tenants), and

                     b. all Federal, State, and local taxes attributable to such sale.

                     Except in the case of Federal income taxes, there shall not be taken into
                     account under clause (ii) any additional tax attributable to the
                     application of clause (ii).”

        Compl. ¶ 20.

        13.     Plaintiff alleges that the “Restated Agreement (as hereinafter defined) [i.e. the

Partnership Agreement] granted a Section 42 ROFR to RiseBoro in Section 12.03.” Compl. ¶ 21.



                                                    3
Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 4 of 11 PageID #: 4



       14.     Plaintiff alleges that the “[Section 42] ROFR cannot be interpreted purely under

New York common law, but must be interpreted consistent with the statutory scheme of Section

42 as mandated by the Restated Agreement.” Compl. ¶ 59.

       15.     Thus, Plaintiff invokes the benefits and protections of Section 42 of the Internal

Revenue Code in connection with the relief it seeks.

       16.     Plaintiff further alleges that “Section 42 [of the Internal Revenue Code] neither

includes nor implies a bona fide third-party offer as a condition precedent for a ROFR holder to

exercise its ROFR and such a limitation is inconsistent with the statutory scheme of Section 42 . .

. .” Compl. ¶ 52.

       17.     Thus, Plaintiff plainly seeks an interpretation of Section 42 of the Internal Revenue

Code in connection with the relief it seeks.

       18.     Plaintiff’s allegations raise a necessary and disputed issue of interpretation and

application of 26 U.S.C. § 42(i)(7) and the entire federal Low Income Housing Tax Credit

program, including its very purpose.

       19.     This federal issue is substantial because it has national scope and applies to

hundreds or thousands of multifamily low-income housing developments nationwide that are

financed by private investors under the LIHTC program who have granted rights to acquire

property to a federally-qualified non-profit organization under Section 42(i)(7).

       20.     The federal issue is substantial as it requires clear and uniform interpretation and

application, pursuant to Congressional intent, regulations implemented by the Internal Revenue

Service, and regulatory guidance issued by the Internal Revenue Service consistent with state law

and contract rights.

       21.     The U.S. Congress also made it clear that disputes “arising under any Act of

Congress providing for internal revenue . . .” may be brought in the district courts of the United
                                                 4
Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 5 of 11 PageID #: 5



States pursuant to 28 U.S.C. § 1340. Plainly, this dispute, as characterized and pled by Plaintiff,

involves the federal low income housing tax credit program under Section 42 of the Internal

Revenue Code and is thus a dispute under an Act of Congress providing for internal revenue.

       22.     Federal jurisdiction over this action is not likely to disturb the federal and state

judicial balance of responsibilities, since the issues in this case are unique and specific to the

application of federal provisions as they relate to low-income housing developments established

pursuant to Section 42 of the Internal Revenue Code.

       B.      Diversity Jurisdiction

       23.     This Court also has subject matter jurisdiction over this action because the Plaintiff,

SHF 682, and SLP are diverse, and the citizenship of 420 Stockholm Street Associates L.P. should

be disregarded as it is a formal or nominal party (as agreed by plaintiff) without any adverse

interest against any party in the action. See Lincoln Prop. Co. v. Roche, 546 U.S. 81, 92-93 (2005).

Moreover, the amount in controversy exceeds the monetary threshold for diversity jurisdiction.

       24.     Plaintiff alleges that “RiseBoro is a New York not-for-profit corporation organized

and existing under the laws of the State of New York, with its principal place of business at 565

Bushwick Avenue, Brooklyn, New York 11206.” Compl. ¶ 2.

       25.     Defendant SHF 682 is a foreign limited partnership, organized and existing under

the laws of the State of Nevada, with its principal place of business in Los Angeles, California.

                a.     The partners in SHF 682 are as follows: (i) its general partner is SAFG

                       Retirement Services, Inc., a Delaware corporation with a principal place of

                       business in Los Angeles, California; and (ii) its limited partners are: (A)

                       SunAmerica Affordable Housing Partners 162 (“SAAHP 162”), which is a

                       limited partnership formed under the laws of Nevada with a principal place

                       of business in Los Angeles, California; and (B) SunAmerica Affordable
                                                 5
Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 6 of 11 PageID #: 6



                 Housing Partners 93 (“SAAHP 93”), which is a limited partnership formed

                 under the laws of Nevada with a principal place of business in Los Angeles,

                 California.

            b.   The partners in SAAHP 162 are a general partner (i) SAHP 162, L.P., a

                 Nevada limited partnership with a principal place of business in Carson

                 City, Nevada; and a (ii) limited partner, FNBC Leasing Corporation, formed

                 and existing under the laws of Delaware with a principal place of business

                 in Los Angeles, California.

            c.   The partners in SAAHP 162, L.P.          are a general partner (i) SAFG

                 Retirement Services, Inc. (f/k/a AIG Retirement Services, Inc.), a Delaware

                 corporation with a principal place of business in Woodland Hills,

                 California; and (ii) individuals as limited partners, none of whom resides in

                 New York.

            d.   The partners in SAAHP 93 are: (i) its general partner, SAHP 93, L.P., a

                 limited partnership formed under Nevada law with a principal place of

                 business in Reno, Nevada, and (ii) seven individuals as limited partners,

                 none of whom resides in New York.

            e.   The partners in SAHP 93, L.P. are: (i) general partners (A) SAFG

                 Retirement Services, Inc., a Delaware corporation with a principal place of

                 business in Woodland Hills, California, and (B) SA Affordable Housing,

                 LLC, a limited liability company formed under Delaware law with a

                 principal place of business in Woodland Hills, California; and (ii) limited

                 partner CED 42, LLC, a limited liability company formed under Delaware

                 law.
                                           6
Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 7 of 11 PageID #: 7



                f.    The sole member of SA Affordable Housing, LLC is: American General

                      Life Insurance Co., a Texas Corporation with a principal place of business

                      in Houston, Texas.

                g.    Upon information and belief, and based on a reasonable investigation of

                      information presently available, the members of CED 42, LLC are diverse

                      from Plaintiff.

        26.    Defendant SLP is a limited liability company formed under Nevada law with a

principal place of business in Los Angeles, California. The sole member of SLP is SunAmerica

Affordable Housing Partners, Inc., a corporation formed and existing under the laws of California

with a principal place of business in Los Angeles, California.

        27.    Accordingly, there exists complete diversity between Plaintiff and Defendants SHF

682 and SLP.

        28.    Upon information and belief, and without admitting, and expressly denying the

validity of Plaintiff’s causes of action, the amount in controversy exceeds the sum of Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest and costs.

        29.    Plaintiff does not assert any cause of action against 420 Stockholm Street

Associates L.P. The Complaint defines only SHF 682 and SLP as Defendants: “SunAmerica

Housing Fund No. 682 (‘SunAmerica’) and SLP Housing I, LLC (‘SLP’) (collectively,

‘Defendants’).” Compl. pref.

        30.    Plaintiff asserts that 420 Stockholm Street Associates L.P. (the “Partnership”) “is

named as a nominal defendant . . .” Compl. ¶ 7.

        31.    Upon information and belief, the Partnership has not appeared through counsel in

this action.



                                                7
Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 8 of 11 PageID #: 8



       32.     The Partnership is not and cannot be a party to the Restated Agreement, as

referenced in the Complaint.

       33.     The Partnership does not assert any adverse or disputed position or interest with

regard to Plaintiff’s causes of action or Defendants’ anticipated defenses.

       34.     Therefore, pursuant to 28 U.S.C. § 1441, the United States District Court for the

Eastern District of New York has jurisdiction over this action under 28 U.S.C. § 1332(a), due to

the complete diversity of citizenship between Plaintiff and all non-nominal Defendants and

because the amount in controversy exceeds the statutory monetary threshold.

       C.      Venue

       35.     Venue is proper in this District pursuant to 28 U.S.C. § 1441(a), because the United

States District Court for the Eastern District of New York is the district and division within which

the state court lawsuit is pending.

       D.      Other Matters

       36.     Defendants have filed a Civil Cover Sheet contemporaneously with the filing of

this Notice.

       37.     Attached hereto as Exhibit B is a true and correct copy of the electronic docket for

this action, currently pending in the Supreme Court of New York, County of Kings.

       38.     Defendants SHF 682 and SLP were served with a copy of the Verified Complaint

on November 20, 2018. Accordingly, this Notice of Removal is timely filed within thirty (30)

days of receipt of the Verified Complaint.

       39.     Pursuant to the foregoing, 420 Stockholm Street Associates L.P. is a nominal party.

Accordingly, its consent to removal of this action is not required. See Ok Yeon Cho v. District of

Columbia, 547 F. Supp. 2d 28 (D.D.C. 2008). SHF 682 and SLP file this Notice of Removal

jointly. Accordingly, all Defendants, other than nominal or formal parties, consent to removal.
                                                 8
Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 9 of 11 PageID #: 9



       40.     The time in which Defendants SHF 682 and SLP must answer, move against, or

otherwise respond to the Verified Complaint was extended through and including January 31,

2019, pursuant to the procedures of the Supreme Court of the State of New York, County of

Brooklyn, by a Stipulation filed on December 12, 2018, and Plaintiff has consented to an order

from this Court adopting the same extension of the deadline otherwise set by the Federal Rules of

Civil Procedure.

       41.     Written notice of the filing of this Notice will be given promptly to all adverse

parties and, together with a copy of the Notice of Removal, will be filed with the Clerk of the

Supreme Court of the State of New York, County of Kings, as provided by 28 U.S.C. § 1446(d).

       42.     Defendants file this Notice of Removal solely for the purpose of removing the

action pending in the Supreme Court of the State of New York, County of Kings, Index No.

523152/2018, and they do not waive, and specifically reserve, any and all defenses which might

be available to them.

                                        CONCLUSION

       43.     As demonstrated above, the requirements of 28 U.S.C. §§ 1331, 1332, 1340, 1367,

1441, and 1446 have been met. This Court has jurisdiction over this action, and this action is one

which may be removed to this Court pursuant to 28 U.S.C. § 1441, because it is a civil action of

which this Court has original jurisdiction. Further, this Notice of Removal is timely filed within

thirty (30) days of Defendants’ first receipt of the initial pleading as required by 28 U.S.C. §

1446(b). Removal is therefore proper.




                                                9
Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 10 of 11 PageID #: 10



          WHEREFORE, Defendants SHF 682 and SLP respectfully request that the action now

 pending in the Supreme Court of the State of New York, County of Kings, bearing Index No.

 523152/2018, and entitled RiseBoro Community Partnership Inc., formerly known as Ridgewood

 Bushwick Senior Citizens Council, Inc. v. SunAmerica Housing Fund No. 682, et al., be removed

 to this Court.

 Dated:     December 20, 2018                             Respectfully submitted,
            Jericho, New York                             NIXON PEABODY LLP


                                                       By: /s/ Juan Luis Garcia
                                                          Juan Luis Garcia, Esq.
                                                          50 Jericho Quadrangle, Suite 300
                                                          Jericho, New York 17530
                                                          (516) 832-7500

                                                       Attorneys for Defendants Sunamerica
                                                       Housing Fund No. 682 and SLP Housing
                                                       I, LLC




 TO:

 GOLDSTEIN HALL PLLC
 Brian J. Markowitz, Esq.
 80 Broad Street, Suite 303
 New York, New York 10004
 (646) 768-4100

 Attorneys for Plaintiff
Case 1:18-cv-07261-RJD-VMS Document 1 Filed 12/20/18 Page 11 of 11 PageID #: 11



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  RISEBORO COMMUNITY PARTNERSHIP
  INC., formerly known as RIDGEWOOD
  BUSHWICK SENIOR CITIZENS COUNCIL,
                                                          Civil Action No.: _______
                                                                             18-cv-07261
  INC.,
                                 Plaintiff,
                                                          CERTIFICATE OF SERVICE
                      - against -

  SUNAMERICA HOUSING FUND NO. 682; SLP
  HOUSING I, LLC; and 420 STOCKHOLM
  STREET ASSOCIATES L.P,
                               Defendants,

        The undersigned attorney hereby certifies that on the 20th day of December, 2018, a true

 and correct copy of the foregoing Notice of Removal was served via the New York State Unified

 Court Electronic Filing System upon the following:

         GOLDSTEIN HALL PLLC
         Brian J. Markowitz, Esq.
         80 Broad Street, Suite 303
         New York, New York 10004
         (646) 768-4100




 Dated: December 20, 2018
        Jericho, New York

                                                           /s/ Juan Luis Garcia
                                                           Juan Luis Garcia




                                               11
